Citation Nr: 0917938	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
October 1973 and from December 1990 to March 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for hypertension but, 
thereafter, denied the claim on the merits.  

At a Decision Review Officer Conference held in May 2008, the 
Veteran withdrew claims for entitlement to an earlier 
effective date for the award of service connected disability 
compensation for depression and he also withdrew his claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for hypertension.  Accordingly, the Board lacks 
further jurisdiction as to those matters.  

In March 2009, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing held at the 
RO; a transcript of that hearing is of record.   

The reopened claim of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1991, the RO 
denied the Veteran entitlement to service connection for 
hypertension.

2.  That evidence associated with the claims file subsequent 
to the November 1991 decision which is neither cumulative nor 
redundant raises a reasonable possibility of substantiating 
the claim and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

CONCLUSIONS OF LAW

1.  The November 1991 RO decision which denied service 
connection for hypertension final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2008). 

2.  New and material evidence to reopen the claim for service 
connection for hypertension has been submitted.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2006 and July 2006.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the Veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
Veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  It appears that the Veteran may not have 
been accorded complete VCAA notice as contemplated in Kent.  
However, because the claim is being reopened by the Board, 
there is no prejudice to the Veteran.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

New and Material Evidence

The RO reopened the claim of entitlement to service 
connection for hypertension in March 2006.  Nevertheless, the 
Board, initially, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In November 1991, the Veteran's claim was previously denied 
because the evidence then of record failed to demonstrate a 
current diagnosis of hypertension despite that service 
treatment records show a history of hypertension in 1991 in 
service.  

The evidence of record since the October 2001 adverse rating 
determination includes outpatient treatment records from 
November 2004 reflecting an impression of hypertension.  
Moreover the Veteran has established service connection for a 
headache disorder with trigeminal or tympanic neuralgia.  A 
VA medical record from May 2008 offers the comment that pain 
from his headaches could aggravate his hypertension.  

Under the circumstances, the Board believes that additional 
evidence, which includes medical evidence of a currently 
diagnosed hypertension, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
because no hypertension disorder was previously demonstrated 
in 2001.  In other words, the diagnosis of current 
hypertension constitutes new and material evidence; 
therefore, the Veteran's claim for service connection for 
hypertension disorder is reopened.
With the Veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence by the RO is in 
order as more particularly set forth in the remand portion of 
this decision.


ORDER

Service connection for hypertension is reopened.  To this 
extent, the appeal is granted.


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  At 
his hearing in March 2009, the Veteran indicated that he 
receives regular VA treatment in Nashville, but the claims 
file only contains treatment records to July 2008.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

The Veteran advances inter alia that his hypertension is 
aggravated by his service connected headaches.  It is 
noteworthy that section 3.310(a) of VA regulations provides 
that service connection may be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Board also finds that a medical examination of the 
appellant by a VA physician  who could offer an opinion as to 
the etiology of the currently diagnosed hypertension and 
whether the disorder is aggravated by the service connected 
headache disorder would materially assist in the development 
of his appeal.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

Accordingly, the reopened issue of service connection for 
hypertension is REMANDED for the following action:

1.  Copies of the Veteran's treatment 
records from the VA Medical Center in 
Nashville for the period from July 2008 
to the present should be obtained and 
associated with the claims folder in 
order to give the Veteran every 
consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
Veteran in developing the facts 
pertinent to the claim.  If the search 
for such records has negative results, 
documentation to that effect should be 
placed in the claim file.  The Veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  The Veteran should be afforded a VA 
examination by a VA physician qualified 
to ascertain the current status of the 
Veteran's hypertension and to offer an 
opinion, without resort to speculation, 
as to whether it is as least as likely 
as not that such condition had its 
onset in service or is otherwise 
etiologically related to service.  

The examiner should also address 
whether the service-connected headache 
disability has resulted in a permanent 
increase in severity of the Veteran's 
hypertension.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the Veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


